Citation Nr: 1752127	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1970 to January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.  

This claim was before the Board in August 2016 where a decision was rendered denying entitlement to service connection for bilateral hearing loss (BLHL).  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In August 2017, CAVC approved the parties' Joint Motion for Remand (JMR) and remanded the claim to the Board for further proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his BLHL is related to his Vietnam service, specifically that his military occupational specialty (MOS) as a Light Infantry Mortar man exposed him to small arms fire, hand grenades, M60 and M50 machine gun fire as well as mortar fire.  See i.e. May 2016 Board hearing transcript.  

As discussed in the August 2016 Board decision, the evidence of record establishes the Veteran has a current BLHL disability.  He was afforded an audiological examination in September 2010, where the examiner rendered a negative conclusion which served in-part as the basis for the August 2016 denial of service connection by the Board.

The August 2017 JMR found that the September 2010 VA medical opinion concluding that the Veteran's BLHL was not incurred in service was inadequate.  Specifically, the JMR identified that the Veteran's lay statements and assertions regarding continuity of hearing loss symptomatology were not sufficiently addressed in the examiner's rationale.  Furthermore, the examiner's opinion provided no explanation for the term "standard threshold shift" in the reasoning, let alone explain its significance or clarify how such a determination was made when the December 1971 discharge evaluation does not appear to measure the Veteran's audiogram results in decibels.  The Board was directed to have the Veteran re-examined and another medical opinion obtained.  

Lastly, the August 2017 JMR noted that the claims file only includes VAMC records from December 2006 to August 2009.  The record demonstrates that the Veteran continued with care at the Cleveland VAMC at least until April 2011 and the Veteran testified at his Board hearing that he complained of decreased hearing acuity in the recent past, which is not evidenced by the medical documentation currently of record.  On remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his hearing loss.  Thereafter, all identified records, to include those dated prior to December 2006 and following August 2009, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any additional private treatment records he wants considered in this case.  The identified records should be sought.  

2.  All Cleveland VA Medical Center treatment records relating to the Veteran prior to 2006 and following 2009 should be associated with the file, including those from the New Philadelphia Community Based Outpatient Clinic from 1997 to the present.  

3.  The Veteran should be scheduled for a VA examination to evaluate his hearing loss and to obtain an opinion as to whether his hearing loss is attributable to his military service.  The claims file should be made available to the examiner, who should review it and after appropriate testing and inspection of the Veteran offer an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss is attributable to his military service.  

In offering the opinion the examiner should acknowledge the Veteran's reports with respect to the onset and continuity of symptomatology since service, together with the findings recorded in the service treatment records and post service medical records.  In any case, a thorough rationale for the opinion should be provided, with citation to specific evidence of record and medical literature as appropriate.  

4.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


